Citation Nr: 0739281	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  07-02 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation (SMC) on the 
basis of the need for regular aid and attendance of another 
person or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for special monthly compensation based upon 
the need for regular aid and attendance of another person or 
by reason of being housebound.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  


REMAND

The veteran contends that he is entitled to special monthly 
compensation based upon the need for regular aid and 
attendance or by reason of being housebound as a result of 
peripheral neuropathy related to his service-connected 
diabetes mellitus.  

In support of his claim, he submitted an undated opinion from 
his private treating physician in which the physician 
concluded that the veteran had very little mobility as a 
result of his service-connected peripheral neuropathy, 
necessitating the need for regular aid and attendance.  He 
also considered the veteran to be housebound as a result of 
his peripheral neuropathy, as he was no longer able to drive 
due to numbness of the lower extremities.

The record reflects that the veteran has numerous 
disabilities which require his wife to provide him 
considerable assistance.  The record additionally reflects 
that the veteran is not service-connected for his several 
moderately severe orthopedic disabilities, which have been 
noted to additionally limit his mobility.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The veteran in this case has 
not yet been afforded a VA examination.  Accordingly, it 
remains unclear to the Board whether the veteran may be 
considered housebound, or in need of regular aid and 
attendance as a result of his various service-connected 
disabilities, or whether the veteran's lack of mobility is 
primarily the result of his nonservice-connected orthopedic 
disabilities.  Accordingly, the Board finds that a remand for 
an examination and opinion is in order.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for an 
examination for the purpose of 
ascertaining whether any of his 
conditions render him permanently 
bedridden or so helpless as to be in 
need of regular aid and attendance, or 
whether he is substantially confined to 
his house or its immediate premises.  
In this regard, if the veteran is found 
to be in need of regular aid and 
attendance, or to be substantially 
confined to his house, the examiner 
should specifically comment as to 
whether the veteran is so disabled 
primarily as a result of his service-
connected disabilities, or whether he 
is primarily disabled as a result of 
his nonservice-connected disabilities.  
Any further indicated studies must also 
be conducted.  The claims file must be 
made available to and be reviewed by 
the examiner in conjunction with the 
examination.  The examiner must 
indicate in the examination report that 
the claims file was reviewed, and the 
rationale for all opinions must be 
provided.

2.  Then, readjudicate the veteran's 
claim for special monthly compensation 
on the basis of the need for regular 
aid and attendance of another person or 
by reason of being housebound.  If any 
decision remains adverse to the 
appellant, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

